DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/08/2021 amended claim 1.  Claims 1-15 and 17-20 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Alasaarela (US 20090190101 A1).
Regarding claim 1, Yamamoto teaches a projection device (Fig. 1-4), comprising: an illumination system (1, 2, and 4 and corresponding structures in Fig. 2-4), configured to emit an illumination beam; a polarizing beam splitter (14 and corresponding structures in Fig. 2-4), disposed on a transmission path of the illumination beam, and configured to reflect the illumination beam having a first polarization direction; a reflection element (17/18 and corresponding structures in Fig. 2-4), disposed on the transmission path of the illumination beam, wherein the polarizing beam splitter (14) is located between the illumination system (1, 2, and 4) and the reflection element (17/18); a 1/4 wave plate (22 and corresponding structures in Fig. 2-4), disposed on the transmission path of the illumination beam, and located between the reflection element (17/18) and the polarizing beam splitter (14), wherein the illumination beam is reflected by the polarizing beam splitter (14) and transmitted to the 1/4 wave plate (22) and the reflection element (17/18), and the illumination beam having the first polarization direction is modulated by the 1/4 wave plate (22) to have a second polarization direction [0036]; a reflective 
Yamamoto does not explicitly teach a half field of view angle of the image beam incident to the polarizing beam splitter (14) from the reflective light valve being smaller than 15 degrees; but Yamamoto teaches using DMD as a light modulator ([0067]). 
DMDs typically, as Alaasarela teaches, have a half field of view angle of the image beam incident to the polarizing beam splitter (14) is smaller than 15 degrees from DMD ([0076], [0079], [0088], and [0091] of Alaasarela).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamamoto with Alasaarela; because DMD taught by Alasaarela are widely used and readily available.
Regarding claim 2, Yamamoto further teaches an optical axis of the illumination beam incident to the polarizing beam splitter (14) is parallel with an optical axis of the projection lens (26: Fig. 1-4). 
Regarding claim 3, Yamamoto further teaches a lens array (first flyeye 6), disposed on the transmission path of the illumination beam, and located between the illumination system (1, 2, and 4) and the reflective light valve (24). 
Regarding claim 4, Yamamoto further teaches a first polarizer (8), disposed on the transmission path of the illumination beam, and located between the illumination system (1, 2, and 4) and the reflective light valve (24). 

Regarding claim 6, Yamamoto does not explicitly teach the first lens (10) and the first polarizer (8) are adhered on the polarizing beam splitter (14) through an adhesion layer.
Lacking criticality to the functioning of the invention, it would have obvious to a person of ordinary skills in the art at the time of the invention to having the optical elements glued together or making them integral.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”).  Furthermore, using adhesive to glue optical elements together is well known in the art (see US 20170068094 A1) and amounts to combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  
Regarding claim 7, Yamamoto further teaches the first lens (second flyeye 6/10) and the first polarizer (8) are separated from the polarizing beam splitter (14). 
Regarding claim 8, Yamamoto, in the example 1, does not teach a second polarizer, disposed on the transmission path of the image beam, and located between the polarizing beam splitter (14) and the projection lens (26).

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the example 1 to include the polarizer of example 2; because it allows improved contrast ([0043]).
Regarding claim 9, Yamamoto further teaches the reflection element (217; Fig. 3) has a reflective curved surface (220), and the reflective curved surface faces the 1/4 wave plate (222; Fig. 3; [0046]). 
Regarding claim 10, Yamamoto further teaches the reflection element (217; Fig. 3) comprises a second lens (218; [0046]), the 1/4 wave plate (222) is located between the second lens (218) and the polarizing beam splitter (214), and the reflective curved surface (220) is formed on a surface of the second lens (218) away from the 1/4 wave plate (222). 
Regarding claim 11, Yamamoto further teaches the reflection element (217) is a reflection mirror (220; [0046]). 
Regarding claim 12, Yamamoto further teaches the reflective curved surface (220; Fig. 3) of the reflection element (217) is a spherical surface, an aspherical surface, or an optical diffraction surface ([0046]). 
Regarding claim 13, Yamamoto further teaches the reflection element (317) and the 1/4 wave plate ([0050]) are separated from the polarizing beam splitter (314). 
Regarding claim 14, Yamamoto further teaches an optical axis of the image beam reflected by the polarizing beam splitter (14) is parallel with an optical axis of the projection lens (26; Fig. 1-4). 

Regarding claim 17, Yamamoto further teaches the illumination system (101/301) comprises: at least one light source (102/302R/B/G), providing at least one light beam; and a lens group (6, 110/310), disposed on a transmission path of the at least one light beam, wherein the at least one light beam passes through the lens group (6, 110/310) to form the illumination beam (Fig. 2 and 4). 
Regarding claim 18, Yamamoto further teaches the number of the at least one light source is plural (302R/B/G), so as to provide a plurality of light beams, and the illumination system (301) further comprises: a light combining unit (304/306), disposed on a transmission path of the light beams, and configured to combine the light beams into the illumination beam (Fig. 4).
Regarding claims 19 and 20, Yamamoto does not explicitly teach the light combining unit comprises an X prism or at least one dichroic mirror disposed on the transmission path of the light beams. 
Alaasarela teaches the light combining unit comprises an X prism (712; Fig. 7) or at least one dichroic mirror (1218; Fig. 12A-12C) disposed on the transmission path of the light beams.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamamoto with Alaasarela; because it provides a more compact arrangement of light sources for better uniform light distribution.

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained. 
Regarding claim 1, applicant/s argue, 
Applicant respectfully submits that at least the above-highlighted technical feature claimed in the independent claim 1 stands non-obvious and allowable over the prior art of record. The rationales that motivate the above position are set forth in the following.
Firstly, referring to para. [0076], [0079], [0088], and [0091] of Alasaarela, said paragraphs merely disclose a numerical range (i.e., +/-14 degrees) of the tilt angle of DMD with respect to the surface of TIR-prism, which only defines the relationship between DMD and TIR-prism and the angle at which DMD is able to tilt.  
Next, para. [0065] and FIGs. 3 and 4 of Alasaarela in disclose “the optical axis 306 of the incident beam 304 is oriented diagonally and in approximately 24 degree angle to the DMD-array normal”.
The above disclosure of Alasaarela suggests that the angle of a light beam emitted from DMD may be variable within the range of +/-14 degrees. However, such range should not be construed as equivalent to the image beam itself has a half field of view angle smaller than 15 degrees. Throughout the entire disclosure, Alasaarela does not disclose, teach, or suggest the feature that a half field of view angle of the image beam itself is smaller than 15 degrees.

Further, as acknowledged in the Office Action, Yamamoto does not disclose the above-discussed feature, either. Thus, it is deemed that Yamamoto and Alasaarela, taken alone or in combination, is deficient to explicitly disclose the above-highlighted technical feature of the amended independent claim 1.
Moreover, referring to para. [0029] of the instant application, due to beam splitting characteristic of the polarizing beam splitter, light beams of different wavebands incident in a large angle may have different transmittances, so light beams incident at a large angle may exhibit chromatic aberration, and manufacturing a polarizing beam splitter able to eliminate such chromatic aberration and allowing a light beam incident at a large angle is normally difficult and costly. However, by keeping the half field of view angle of the image beam incident to the polarizing beam splitter from the reflective light valve to be smaller than 15 degrees, as set forth in the amended independent claim 1, the manufacturing difficulty can be alleviated, and the cost can be reduced.  (Remarks; p. 7-8).
Examiner respectfully disagrees.  The specification describe the “half field of view angle of the image beam incident to the polarizing beam splitter from the reflective light valve” as θ in Fig. 1C; hence the tilt angle from the DMD is properly interpreted as the half field of view angle of the image beam incident to the polarizing beam splitter from the reflective light valve.  The tilt angles of DMD being +/-10°, +/-12° or +/-14° refer to tilt angles of the micro-mirrors of the DMD between the between the “off” and “on” positions where 0° is the normal direction of the DMD panel; hence the tilt angle of the DMD determines FOV of the DMD with respect to the 

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450


Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882